FoRD, Judge:
This appeal for a reappraisement has been submitted for decision upon a stipulation to the effect that the issues herein are the same in all material respects as those involved in United States v. Pitcairn, 33 C. C. P. A. (Customs) 183, and that the appraised value of the merchandise involved herein, less the additions made by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal, is equal to the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, and that the foreign value for such or similar merchandise was no higher. The record in the Pitcairn case, supra, has been admitted in evidence as a part of the record herein.
Accepting this stipulation as a statement of fact, I find the proper dutiable export value of the merchandise covered by this appeal to be the value found by the appraiser, less any amount added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly.